1
Case 1:17-cv-00052-IMK-MJA Document 116-8 Filed 07/08/19 Page 1 of 2 PagelD #: 2055

Enails2
Notice of Confidentiality: This e-mail, and any attachments, is intended
only for use by the addressee(s) and may contain privileged, private or
confidential information. Any distribution, reading, copying, or use of
this communication and any attachments, by anyone other than the addressee
is strictly prohibited and may be unlawful. If you have received this
e-mail in error, please immediately notify me by e-mail (by replying to
this message) or telephone (304-376-0080) and permanently destroy or delete
the original and any copy or printout of this e-mail and any attachments.
From: scottbal Tock@yahoo. com
Sent: Saturday, November 24, 2012 1:32 PM
To: Baliock Ellen
Subject: Update

and | have spent the weekend bonding and it .has been incredibly helpful for
T. They have pecome best buds, playing games, trading stories, staying up late to
watch movies and football together (they both slept on -the couch because they stayed
up way later than me). I am eager for T to:receive the same sort of focused
attention and unconditional Jove from. my mom when she moves here in two weeks; T

really blossoms with love n was scheduted to leave yesterday but decided to stay
through the weekend for ' r € “struggied when n first tried to depart).
“bed with me each morning to be held, tears

15 still struggling. He climps: into
Cc .

streaming down his cheeks.

Please try to remain kind and respectful. I ain truly devastated by all that has
happened, Devastated. T sustained myself with your love and the love of our family.
I Miss you so much it hurts, and I still pray you will reconsider al1 of our

futures,

Love,
scotty

“what can you do to promote world peace? Go home and love your family." ~Mother
Teresa : oe To

From: scottbal lock@yahoo. com
sent: Thursday, November 22,
a

2, 2012. 10:31 PM
To: ellenba

. ck@yahoo. com
Subject: Re: How Could You?

They pronounce it kinny around here, with a letter "I." And he won't know the
difference anyway.

On Nov 22, 2012, at 10:29 PM, "ellenballock@yahoo.com" <ellenballock@yahoc. com>
wrote:

> By the way it's Kenny with a letter “e."
>

>
> On Nov 22, 2012, at 10:22 PM, "scottballock@yahoo.com" <scottbal lock@yahoo. com
wrote:
>
>> How could you be so cruel as to let me write these poems, pour my heart out to
you, cry every day and night, beg for you to come back, ask you every day to restore
the family, and never be truthful with me about you and kinny? I told you all along
I wouldn't compete against Tove, would move on if you had already done so. But you
kept telling me lies, leading me_on, denying your relationships, toying with my |
heart, making quiet overtures, giving me false hope. Pure evil. I will never forgive
you. E will let these memories fade,
>>
>> .
>>

Page 386

 
Case 1:17-cv-00052-IMK-MJA Document 116-8 Filed 07/08/19 Page 2 of 2 PagelD #: 2056

t
a j ~

Emails2

>>> >>
>>>>>> Never a bother to wake me up. Never. I'm always glad to hear from you, even
when it's to tell me we have an enemy at our door.
oP
>>>e>> Goodnight. I don't know why you were up this late anyway (though I can
guess). Go get some sleep. You are traveling with precious cargo tomorrow.
PP >>>
>>>>>> On Oct 21, 2012, at 1:50 AM, Ellen <ellenballock@yahoo. com> wrote:
PP PPP >
>>>>>>> My phone will be charged in about five more minutes. I am sorry I woke you,
but your dad's emails are disturbing to me. I can’t sleep because I am worried
. about what he's going to do next. Is he the one who is hacking into my computer?

Is he going to set up all kinds of internet falsities about me? ts he going to

e

drive to the house and try to take the kids because he thinks we're all involved in
hurting 's and "s psyche?

>> ™

>>>

From: scottbal lock@yahoo. com

sent: sunday , October 21, 2012 2:54 AM
To: el Tenbal lock@yahoo. com
Subject: Re: I'm scared....

I do. I’m sorry. The pain is still raw and my imagination runs wild. And it's not
helped by you.

some day you will tell me you love me again.
It almost happened two days ago (4 is very close to 5).

On Oct 21, 2012, at 2:50 AM, "el lenbal lock@yahoo. com" <ellenbal Jock@yahoo. com>
wrote:

> Thank you for answering your phone. tonight. Thank ‘you for looking out for the

safety of me and our children,

:

> You lash out at me all too often.

> .

> I do not tell anyone I Tove them right now except *, and my dad.
>

> On Oct 21, 2012, at 2:35 aM, "scottbalTock@yahoo.com™ <scottballock@yahoo.com>
wrote:
>> You are something else. I provide for you, protect you, say loving things to you
and you say, "ok." kinny bangs you and you tel! him you love him.
>
>> On Oct 21, 2012, at 2:32 AM, Ellen <ellTenballock@yahoo.com> wrote:
>>
>>> OK. Signing off now. I'm going to try to go back to sleep.
>>>
>>> From: "scottballock@yahoo.com" <scottballock@yahoo. com>
>>> To: Ellen <ellenbal lock@yahoo. com>
>>> Sent: Sunday, October 71, 2012 27:29 am
>>> Subject: Re: I'm scared....
>>>
>>> Know this:
>>>
>>> NO matter what has happened or willj happen between us, I respect you, love you,
care for you, and will protect you. I can promise you those things without
reservation.
>>>
>>> How could IT not? You are the mother of my children, my best friend for the past
26 years, my first and only true love.
>>>
Page 495

 
